Case 1:19-cv-01540-TNM Document 13-4 Filed 10/01/19 Page 1 of 3




               Exhibit D
                                                           CERTIFIED MmIl                                                                                                          1
                                Case 1:19-cv-01540-TNM Document 13-4 Filed 10/01/19 Page 2 of 3
                                                                                                     .■::v




             Urquhart & Sullivan, LLP
    1300 I Street, NW, Suite 900         :•>                                                                            Hasler                                           r;


      Washington, D.C. 20005                                                                                                09/09/2019
                                                                                                                                                     $008,302
r                                                      ?D1S 3M3D DDOl 145T 3435                                     r       IIS POSTAGE

                                                                                                                                                 E      ZIP 20001
                                                                                                                                                 ^    011D10649842
                                                                                                             »s..
1                                              ^1'?-
                                                ■4i




                                                                                                                                                                              /•




                                                           Crystal B. Nwaneri
                                                             8297 Delhi Rd
                                                       North Charleston, SC 29406


                                                                                                -i




                                                                             'K



                                                                                                                                         i   .


                                                                                                                                     f


                                                                 ■   ■
                                                                         m        tllXIE      274              FE       1                                            4


                                                                                             RETURN TO SENDER
                                                                                           ATTEMPTED - NOT KNO-WN
                                                                                             UNABLE TO FORWARD
                                                                                    sc: 20005331499                     2940N2S9171-O1926
                                                                                                                                                                   T5   p
                  Case 1:19-cv-01540-TNM Document 13-4 Filed 10/01/19 Page 3 of 3



                                                                                                                                             h            I



                                                                                                                                                          1   .^




                                                                                                                                I
                                                                                                                                         A
                                                             COMPLETE THIS SECTION ON DELIVERY
          SENDER: COMPLETE THIS SECTION
                                                             A. Signature
          ■ Complete items 1,2, and 3.                                                                         □ Agent       I
          ■ Print your name and address on the reverse       X                                               □ Addressee |
            so that we can return the card to you.            B. Received by (Printed Name)              C. Date of Delivery
          ■ Attach this card to the back of the mailpiece,
            or on the front if space permits. ______ ___
                                                              D Is delivery address different from item 1 ? □ Yes
      ■


          1. Article Addressed to:                              If YES. enter delivery address below:       □ No
'r-

                 Crystal B. Nwaneri                                                                                                              I
                   8297 Delhi Rd
             North Charleston, SC 29406
                                                                                                                                         X
                                                             3. Sen/ice Type                          □ Priority Mail Express®
                                                             □ Adult Signature                        □ Registered Mail™
                                                             □ Adult Signature Restricted Delivery    □ Registered Mail Restricted
                                                                                                        Delivery
                                                             □ Certified Mail®                        D Return Receipt for
                 9590 9402 5284 9154 9815 27                 □ Certified Mall Restricted Delivery       Merchandise
                                                             D Collect on Delivery                    □ Signature Confirmation™
                                                             □ Collect on Delivery Restnoted Delivery □ Signature Confirmation
           2. Article Number (Transfer from service lab^)    □ Insured Mail                             Restricted Delivery
                                                             □ Insured Mall Restricted Delivery
           7D1S 3M3D DODl 145=1 3435                           (over $5001
                                                                                                    Domestic Return Receipt
           PS Form 3811, July 2015 PSN 7530-02-000-9053                                                                              !
                                                                                                                                                     j-




                                                                                                                                                                            1




                                                                                         m-
                                                                                         vr.




                                                                                                                                             1       1
